Case 5:20-cv-02239-DSF-RAO Document 25 Filed 09/07/21 Page 1 of 1 Page ID #:263




                                                                            JS -6
                   UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA



    RAMON CARTER,
          Plaintiff,                     CV 20-2239 DSF (RAOx)

                     v.                  JUDGMENT

    ISAIAH PACHECO; LUCY
    PACHECO,
           Defendants.



       The Court having granted the Application for Default Judgment,

       IT IS ORDERED AND ADJUDGED that Plaintiff Ramon Carter
    have judgment in his favor and against Defendants Isaiah Pacheco and
    Lucy Pacheco in the amount of $4,000 in statutory damages and
    $2,189.40 in attorney’s fees. Plaintiff may recover costs of suit
    pursuant to a bill of costs filed in accordance with 28 U.S.C. § 1920.

          IT IS FURTHER ORDERED that Defendants Isaiah Pacheco and
    Lucy Pacheco provide wheelchair accessible paths of travel at Pacheco
    Auto Sales located at 19046 Valley Blvd, Bloomington, California, in
    compliance with the Americans with Disabilities Act Accessibility
    Guidelines.

          IT IS SO ORDERED.
     DATED: October 26, 2018
                                 Honorable Dale S. Fischer
                                 UNITED STATES DISTRICT JUDGE
